Citation Nr: 1721128	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for service-connected bilateral hearing loss prior to May 20, 2013, in excess of 70 percent prior to May 6, 2015, and in excess of 80 percent thereafter.


WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from January 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In February 2011, the Veteran and his spouse appeared and testified at a hearing at the RO before a Decision Review Officer.  The transcript of that hearing is associated with the claims file.  Thereafter, in a June 2013 rating decision, the RO granted a 70 percent disability rating effective May 20, 2013, based upon the results of a VA examination.  Thereafter, in a July 2016 rating decision, the RO granted an 80 percent disability rating effective May 6, 2015, based upon the results of a VA examination on that date demonstrating a worsening in the Veteran's bilateral hearing loss.

In May 2016, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

For the entire period on appeal, the Veteran's hearing loss is manifested by pure tone threshold averages and speech recognition scores that correspond to no more than a Level XI hearing impairment in the right ear and Level IX in the left.  

CONCLUSION OF LAW

For the entire period on appeal, the criteria for an evaluation of 80 percent, but no more, have been met for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating

Applicable Laws

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2016).  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400 (o)(1) and (2).

Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2016). 

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Facts 

The Veteran submitted a claim for an increased evaluation for hearing loss in May 2009.  At the time of his claim, the RO had previously increased the evaluation of the Veteran's bilateral hearing loss to 50 percent disabling, effective September 26, 2007.  During the pendency of this appeal, a 60 percent evaluation was assigned effective May 26, 2009, a 70 percent evaluation was assigned effective May 20, 2013, and an 80 percent evaluation was assigned effective May 6, 2015.

The Veteran has described progressively worsening hearing acuity over the years.  The claims file contains a number of private, VA, and QTC audiograms.

The Veteran underwent private audiological evaluations in September 2009 and January 2010.  Pure tone audiometry results for the respective tests were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
110
110
110
110
LEFT
70
80
75
70
70




HERTZ



500
1000
2000
3000
4000
RIGHT
80
110
110
110
100
LEFT
75
105
90
100
105

Under certain circumstances, only pure tone threshold averages can be used to evaluate hearing loss.  As discussed in the July 2016 Board remand decision, the applicable circumstance to the instant case is when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  However, these private evaluations are of limited probative value as the NU6 word list was used to test the Veteran's speech discrimination rather the Maryland CNC as required by VA regulation.  38 C.F.R. § 4.85(a) (An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.)  Although the Board finds that without the Maryland CNC speech discrimination scores it is unable to determine whether the Roman numeral designation from Table VI is higher than that from Table VIa, it is readily apparent from these readings, which were conducted by a state-licensed audiologist, that the Veteran has severe bilateral hearing loss.  Therefore, despite their limited value and not dispositive as their defects cannot be cured due to the lack of proper discrimination scores, these findings are nevertheless relevant and demonstrate profound bilateral hearing loss from the onset of the appeal.  

The July 2009 VA examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
105
105
105
105
LEFT
65
85
75
80
75

The Veteran's July 2009 VA examination shows a right ear pure tone threshold average of 105 decibels with speech recognition of 32 percent and a left ear pure tone threshold average of 78.75 decibels with speech recognition of 80 percent.  These figures correspond to a numeric designation of "XI" for the right ear and "V" for the left ear.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 40 percent under Table VII.  38 C.F.R. § 4.85, Table VII. 

As discussed in the July 2016 Board remand and noted above, the actual audiogram from a December 2009 VA audiological examination has not been associated with the record and appears to have been lost.  The existing December 2009 VAMC audiological consult reflects diagnoses of "profound" hearing loss in the Veteran's right ear and "moderately severe to profound" hearing loss in the Veteran's left ear.

The March 2011 VA examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
55
65
65
65
85

The Veteran's March 2011 VA examination shows a right ear pure tone threshold average of 105 decibels with speech recognition of 0 percent and a left ear pure tone threshold average of 70 decibels with speech recognition of 80 percent.  These figures correspond to a numeric designation of "XI" for the right ear and "IV" for the left ear.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 30 percent under Table VII.  38 C.F.R. § 4.85, Table VII. 

The May 2013 VA examination revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
105
105
105
105
LEFT
55
75
65
70
90

The Veteran's May 2013 VA examination shows a right ear pure tone threshold average of 105 decibels with speech recognition of 0 percent and a left ear pure tone threshold average of 75 decibels with speech recognition of 52 percent.  These figures correspond to a numeric designation of "XI" for the right ear and "VIII" for the left ear.  Table VI in 38 C.F.R. § 4.85.  These combined numeric designations then result in a rating of 70 percent under Table VII.  38 C.F.R. § 4.85, Table VII. 

The Veteran underwent a VA audiological examination in October 2013, which revealed the following pure tone thresholds, in decibels, but did not include any speech discrimination scores due to his inability to speak:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
105
95
100
105
LEFT
50
75
65
70
80

The average puretone thresholds were 101 decibels in the right ear and 73 decibels in the left ear.  The examiner indicated that the "use of the speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate."  This results in Level X hearing impairment in the right ear and Level VI in the left, which results in a 50 percent rating.  38 C.F.R. § 4.85, Tables VIA, VII.  

The most recent VA examination, in May 2015, revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
105
105
105
LEFT
65
75
90
100
100

The average puretone thresholds were 105 in the right ear and 91.25 in the left ear.  The audiologist indicated that the "use of the speech discrimination score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate."  This results in Level XI hearing impairment in the right ear and Level IX in the left, which results in an 80 percent rating.  38 C.F.R. § 4.85, Tables VIA, VII.  

Analysis

The Veteran's bilateral hearing loss is currently assigned an 80 percent disability rating effective May 6, 2015, and 70 percent from May 20, 2013, and 60 percent from May 26, 2009.  

Based on the unique circumstances of the Veteran's case, the Board finds that for the entire period on appeal, he is entitled to an 80 percent disability rating and no higher.  In other words, the Board finds that the most probative evidence of record reflecting the Veteran's level of hearing impairment is the May 2015 VA audiological examination.  

Throughout the appeal period, the record of audiological evidence has been shown to be markedly consistent, with only minor fluctuations in pure tone threshold results.  The Board notes that there are instances during the appeal period where the Veteran's hearing loss appeared to be less severe than currently noted.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).

Although the September 2009 and January 2010 private audiological evaluations have been acknowledged as deficient, as has the December 2009 VA audiological examination, the Board can find no reason to assign greater probative value to one of the latter audiograms rather than another, as they have all been shown to be approximately of the same "profound" severity.  Therefore, the Board will resolve all reasonable doubt in favor of the Veteran by evaluating his disability on the basis of testing demonstrating the greatest level of impairment.  Additionally, as the Veteran has credibly described progressively worsening hearing acuity over the years, the Board will afford the Veteran the benefit of the doubt in not assigning a lower staged disability rating for some period after May 2009.

The claims file does not contain audiometric data demonstrating a greater diminution of hearing acuity beyond those noted above.  Although the Veteran is competent to report on his subjectively-experienced hearing difficulties, he is not competent to provide evidence directly speaking to the appropriate schedular evaluation, as this requires the performance and interpretation of audiological testing beyond the knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In conclusion, the evidence is found to be in relative equipoise as to the severity of the Veteran's defective hearing following his claim for increase in May 2009.  Therefore, the Board will resolve all reasonable doubt in favor of the Veteran in finding that an 80 percent evaluation is warranted for the entire appeal period.  A preponderance of the evidence does not support an award of an evaluation in excess of 80 percent for bilateral hearing loss from May 2009; therefore there is no doubt to resolve and a rating in excess of 80 percent is denied.

Other Considerations

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

A disability rating of 80 percent, but no more, for bilateral hearing loss is granted from May 26, 2009.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


